In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-669V
                                     Filed: September 8, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
DESIREE ROBERTS,                                *
                                                *         Special Master Dorsey
               Petitioner,                      *
                                                *         Joint Stipulation on Damages;
v.                                              *         Measles, Mumps, Rubella (MMR)
                                                *         Vaccine; Severe Anaphylactic
SECRETARY OF HEALTH                             *         Reaction; Chronic Cross Reactive
AND HUMAN SERVICES,                             *         Allergic Reaction.
                                                *
               Respondent.                      *
* * * * * * * * * * * * * * * *
Jeffrey S. Pop, Beverly Hills, CA, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On September 11, 2013, Desiree Roberts (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleges that she suffered “severe anaphylactic responses and chronic cross reactive
allergic reactions to non-vaccine related antigenic stimuli” that was caused or substantially
aggravated by an MMR vaccine administered to her on September 22, 2010. See Petition at 1-2.

       On September 8, 2014, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
        Respondent denies that the MMR immunization is the cause of petitioner’s alleged
chronic cross-reactive allergies, and denies that petitioner experienced the residual effects of this
injury, or any other vaccine-related injuries, for more than six months. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $10,000.00, in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2